
	
		I
		111th CONGRESS
		1st Session
		H. R. 2166
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to provide
		  universal service support to head start programs, and for other
		  purposes.
	
	
		1.Universal service support for
			 head start programsSection
			 254(h)(7)(A) of the Communications Act of 1934 (47 U.S.C. 254(h)(7)(A)) is
			 amended—
			(1)by striking
			 schools.—The term and inserting the
			 following:
				
					schools
						(i)In
				generalThe
				term
						;
				and
			(2)by adding at the
			 end the following:
				
					(ii)Head Starts
				IncludedThe terms
				elementary and secondary schools, elementary or secondary
				school, elementary schools, and school shall
				include any local public or private nonprofit agency that is designated by the
				Secretary of Health and Human Services as a Head Start agency under section 641
				of the Head Start Act (42 U.S.C.
				9836).
					.
			
